     Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

JAMES LOWELL JONES,                            §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §           CIVIL ACTION H-19-3876
                                               §
DANIEL D. DICKERSON, ET AL.,                   §
                                               §
              Defendants.                      §


                           MEMORANDUM OPINION AND ORDER

       Plaintiff, a state inmate proceeding pro se and in forma pauperis at the time of filing,

filed this section 1983 lawsuit against Texas Department of Criminal Justice (“TDCJ”)

employees Warden Daniel Dickerson, Captain John Hastings, Corrections Officer Samo

Tchuinkwa, Sergeant Solomon T. Odoi, Corrections Officer Kenneth Njeri, Lieutenant Dylan

Cooley, Grievance Officer Jessica Back, Grievance Officer Jodie Richey, Classification

Supervisor Mandy Head, Grievance Director Kevin Scott, and Grievance Officer Dawn

Huffman1 (collectively the “TDCJ Defendants”), and against UTMB and UTMB employee

physician assistant Tanesha Sorkpor-Tran.

       Pending before the Court are the motions to dismiss filed by the TDCJ Defendants

(Docket Entry No. 13), defendant UTMB (Docket Entry No. 14), and defendant Sorkpor-


       1
       Plaintiff named “Grievance Officer Heather Huffman” as a defendant in his complaint.
TDCJ employee Dawn Huffman filed an answer and joined in the motion to dismiss, stating that she
is employed in the Estelle Unit Grievance Department and that TDCJ has never employed a
“Heather Huffman.”
     Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 2 of 19




Tran (Docket Entry No. 15). Plaintiff filed a single response to all three motions (Docket

Entry No. 18). He also filed an untimely second response. (Docket Entry No. 22.) Because

the untimely second response was filed without leave of court, the response is STRICKEN

FROM THE RECORD.

         Having considered the motions to dismiss, the response, the pleadings, the record, and

the applicable law, the Court GRANTS the motions to dismiss for the reasons explained

below.

                                   Background and Claims

         Plaintiff alleges in his complaint that early in the morning of March 25, 2019, while

he was asleep in his cell at the Estelle Unit, defendant officer Njeri yelled out, “Chain.”

Plaintiff thought Njeri had yelled “Chow,” and he arose from bed when he heard the cell

doors open. Plaintiff stuck his head out his cell door to speak with Njeri, but at that moment

the cell doors closed and plaintiff’s head was caught in the door. He sustained a gash on his

head. Njeri asked him if he needed to “see medical,” but plaintiff declined and said he was

okay. Later, plaintiff realized he had been injured and requested an escort to the clinic. He

states that defendant Sorkpor-Tran examined and treated him with over-the-counter non-

aspirin for his headache and a visual acuity test for his vision complaints.

         Two days after the incident, plaintiff was given a disciplinary charge for interfering

with the door locking mechanism during the incident. The charges alleged that plaintiff’s

actions had prevented the doors from closing. He was found guilty and punished with cell



                                               2
     Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 3 of 19




restrictions. (Docket Entry No. 1, pp. 10–11.) His administrative grievances were denied or

not timely returned. Plaintiff was subsequently transferred from the Estelle Unit to the

Connally Unit, then reassigned back to the Estelle Unit. He reports that he has been released

from prison and is no longer in physical custody of the TDCJ.

       Plaintiff states that the Estelle Unit ingress and egress policy requires officers to take

certain steps to clear the doors before they are opened or closed. According to plaintiff, these

steps were not taken by defendants Njeri and Tchuinkwa, resulting in his injuries.

Specifically, plaintiff asserts that Njeri failed to walk the runway and give warning that the

doors were closing, and that Tchuinkwa failed to wait for Njeri’s all clear signal before

closing the doors. Plaintiff claims that the officers were deliberately indifferent to his safety

in not following the ingress and egress policy.

       He further claims that defendant Sorkpor-Tran failed to provide proper treatment for

his headaches and vision complaints following the incident, and was deliberately indifferent

to his serious medical needs. He contends that defendant UTMB failed to properly train and

supervise Sorkpor-Tran. He further claims that the TDCJ Defendants were deliberately

indifferent to his medical needs, and that they conspired against him, “covered up” the

officers’ failures to follow the ingress and egress policy, failed to investigate and process his

grievances in a proper and timely manner, and retaliated against him by filing the disciplinary

charges and transferring him to another unit.




                                                3
     Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 4 of 19




       Plaintiff seeks declaratory and injunctive relief and monetary damages against UTMB

and against the remaining defendants in their official, individual, and supervisory capacity.

                                       Legal Standards

       The defendants move to dismiss plaintiff’s claims under Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6).

       Rule 12(b)(1) requires dismissal of an action if the court lacks jurisdiction over the

subject matter of the plaintiff’s complaint. The Rule allows a party to challenge the subject

matter jurisdiction of a district court based on: (1) the complaint alone; (2) the complaint

supplemented by undisputed facts evidenced in the record; or (3) the complaint supplemented

by undisputed facts plus the court’s resolution of disputed facts. Barrera-Montenegro v.

United States, 74 F.3d 657, 659 (5th Cir. 1996). The party asserting the existence of

jurisdiction bears the burden of proof once a court’s subject matter jurisdiction is challenged.

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

       Rule 12(b)(6) authorizes dismissal of a complaint for “failure to state a claim upon

which relief can be granted.” To defeat a Rule 12(b)(6) motion to dismiss, a plaintiff must

“nudge[ ] [his] claims across the line from conceivable to plausible” by pleading “enough

facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). In other words, a plaintiff must establish “more than a sheer

possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).



                                               4
     Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 5 of 19




       In reviewing a Rule 12(b)(6) motion, a court will “accepts all well-pleaded facts as

true, viewing them in the light most favorable to the plaintiff.” Sonnier v. State Farm Mutual

Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007). However, the court does not “strain to find

inferences favorable to plaintiff” or “accept conclusory allegations, unwarranted deductions,

or legal conclusions.” Southland Sec. Corp. INSpire Ins. Solutions, Inc., 365 F.3d 353, 351

(5th Cir. 2004) (internal quotation marks and citations omitted).

       Generally, courts should give plaintiffs at least one opportunity to cure pleading

deficiencies before dismissing a case under Rule 12(b)(6). See Great Plains Trust Co. v.

Morgan Stanely Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002). The court may deny

leave to amend, however, if the defects are incurable or the plaintiffs have already alleged

their best case. Id.

                                          Analysis

       Official Capacity

       Plaintiff seeks monetary damages from UTMB and the individual defendants in their

official capacity. These claims are barred by Eleventh Amendment immunity.

       The Eleventh Amendment to the federal Constitution bars such claims against a state

unless the state has waived immunity or Congress has abrogated immunity pursuant to its

power under section 5 of the Fourteenth Amendment. Id. In passing 42 U.S.C. § 1983,

Congress “had no intention to disturb the State’s Eleventh Amendment immunity.” Id.




                                              5
     Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 6 of 19




Neither Congress nor the State of Texas has waived Eleventh Amendment immunity under

section 1983.

       The Fifth Circuit has repeatedly held that the Eleventh Amendment bars plaintiffs

from recovering monetary damages in a section 1983 claim from TDCJ officers in their

official capacity. Oliver v. Scott, 276 F.3d 736, 742 (5th Cir. 2002); Talib v. Gilley, 138 F.3d

211, 213 (5th Cir. 1998); Aguilar v. TDCJ-CID, 160 F.3d 1052, 1054 (5th Cir. 1998).

Likewise, plaintiff’s claims for monetary damages against UTMB are barred by the Eleventh

Amendment because UTMB is an agency of the State of Texas. Lewis v. UTMB, 665 F.3d

625, 630 (5th Cir. 2011).

       Plaintiff’s claims for monetary damages against UTMB and the defendants in their

official capacity are DISMISSED under Rule 12(b)(1) for want of subject matter jurisdiction.

       Supervisory Capacity

       Plaintiff appears to argue that one or more of the supervisory TDCJ Defendants are

liable because they were responsible for the wrongful actions of their subordinates. His

argument raises no viable claim, as supervisory officials cannot be held liable for the actions

of their subordinates based on a theory of vicarious liability or respondeat superior under

section 1983. See Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir. 1987). Moreover, the

Supreme Court has rejected a contention that government officials may be held liable under

section 1983 merely because they had knowledge of or acquiesced in the misconduct of their

subordinates. Iqbal, 556 U.S. at 677.



                                               6
     Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 7 of 19




       Plaintiff’s claims for supervisory liability raise no viable claims for relief under

section 1983, and the claims are DISMISSED WITH PREJUDICE.

       Grievances

       Plaintiff complains that defendants Back, Richey, Scott, and Huffman failed to

process, investigate, and resolve his step 1 and step 2 grievances in an appropriate and timely

manner. Plaintiff’s allegations raise no viable constitutional claim against the defendants

under section 1983, as prisoners have no due process right to satisfactory handling and

resolution of prison grievances. See Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005)

(holding prisoner has no federally protected liberty interest in having grievance resolved to

his satisfaction).

       Plaintiff’s claims against defendants Back, Richey, Scott, and Huffman regarding his

administrative grievances are DISMISSED WITH PREJUDICE for failure to raise a viable

claim for relief under section 1983.

       Conspiracy

       Plaintiff alleges that the TDCJ Defendants conspired to violate his constitutional

rights by “covering up” the incident, denying his grievances, pursuing a false disciplinary

charge, denying him proper medical care, and transferring him to another prison unit.

       In pleading his claims for conspiracy, plaintiff does little more than assert in

conclusory terms that the defendants conspired against him. This is insufficient to preclude




                                              7
     Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 8 of 19




the granting of a Rule 12(b)(6) motion to dismiss. Plaintiff fails to show anything beyond

his conclusory allegations that the TDCJ Defendants conspired against him.

       Regardless, plaintiff’s conspiracy claims fail because the TDCJ Defendants, all of

whom are employed by TDCJ, cannot legally conspire with one another because TDCJ

employees constitute one “single legal entity which is incapable of conspiring with itself.”

See Thornton v. Merchant, 526 F. App’x 385, 388 (5th Cir. 2013). Plaintiff’s conspiracy

claims against the TDCJ Defendants are DISMISSED WITH PREJUDICE.

       Retaliation

       Plaintiff also asserts that the TDCJ Defendants retaliated against him for his

grievances by filing the disciplinary charges, transferring him to another unit, and not

returning his step 2 grievance. (Docket Entry No. 1, pp. 4, 6, 14–15.)

       To state a retaliation claim, a prisoner’s well-pleaded facts must establish: (1) a

specific constitutional right; (2) the defendant’s intent to retaliate against him for his exercise

of that right; (3) a retaliatory adverse act; and (4) causation, which requires the prisoner to

show that, but for the retaliatory motive, the adverse actions would not have occurred.

Morris v. Powell, 449 F.3d 682, 684 (5th Cir. 2006); McDonald v. Steward, 132 F.3d 225,

231 (5th Cir. 1998). Conclusory allegations without a specific factual basis are not sufficient

to state a claim of retaliation. Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).

       In the instant case, plaintiff fails to allege, much less plead facts supporting, a viable

claim for retaliation. He attempts to support his retaliation claims with his personal belief



                                                8
     Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 9 of 19




and conclusory assertions that the defendants retaliated against him for filing grievances. A

prisoner’s personal belief or opinion that he is a victim of retaliation will not support a

retaliation claim. See Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999) (explaining “the

inmate must allege more than his personal belief that he is the victim of retaliation.”).

Plaintiff pleads no factual allegations showing that, “but for” the defendants’ retaliatory

motive, he would not have been transferred to another unit, had a disciplinary charge brought

against him, or been denied a timely grievance response.

       The defendants seek dismissal of these claims under Rule 12(b)(6). Plaintiff does not

address these deficiencies in his response to the motions to dismiss; instead, he repeats the

conclusory and insufficient assertions already appearing in his complaint.2 Plaintiff’s claims

against the defendants for retaliation are DISMISSED WITHOUT PREJUDICE. Plaintiff

may file an amended complaint within THIRTY DAYS from date of this order, repleading

his claims for retaliation with sufficient factual support. No new claims may be raised, nor

may plaintiff replead claims that have been dismissed with prejudice in this order.

       Deliberate Indifference to Safety

       Plaintiff claims that defendants Njeri and Tchuinkwa were deliberately indifferent to

his safety by failing to clear the doors, provide warnings, and wait for a clearance signal


       2
          For example: “Lieutenant Cooley condoning and conspiring to cover up Tchuinkwa’s
misconduct amounts to deliberate indifference”; “Tchuinkwa failing to follow ingress and egress
which resulted in my injury [was] deliberate indifference”; “Step 1 Grievance Ms Richey retaliated
for filing grievance by getting me shipped while still attending physician ordered treatment therapy
amounts to deliberate indifference”; “For this [sic] reason, motion to dismiss my case should be
denied.” (Docket Entry No. 18, p. 3.)

                                                 9
    Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 10 of 19




before closing the cell doors. In short, he claims that they failed to follow the Estelle Unit’s

policy and procedures for cell ingress and egress, which resulted in his physical injury.

       To raise an Eighth Amendment violation, a prisoner must show that he was exposed

“to a substantial risk of serious harm” and “that prison officials acted or failed to act with

deliberate indifference to that risk.” Carlucci v. Chapa, 884 F.3d 534, 538 (5th Cir. 2018)

(quoting Gobert v. Caldwell, 463 F.3d 339, 345–46 (5th Cir. 2006)). The presence of a

substantial risk is an objective inquiry. Petzold v. Rostollan, 946 F.3d 242, 249 (5th Cir.

2019). Deliberate indifference, however, is subjective; it requires a showing that prison

officials had actual knowledge of a risk and disregarded it. Id. Knowledge may be inferred

from the circumstances, particularly where the risk is obvious. Hope v. Pelzer, 536 U.S. 730,

738 (2002). Actions and decisions by officials that are merely inept, erroneous, ineffective,

or negligent do not amount to deliberate indifference. Hernandez v. Texas Dep’t of

Protective & Regulatory Services, 380 F.3d 872, 883 (5th Cir. 2004); Alton v. Texas A&M

Univ., 168 F.3d 196, 201 (5th Cir. 1999).

       Thus, plaintiff must show with sufficient factual allegations that Njeri and Tchuinkwa

had subjective awareness of facts from which they could have inferred that their actions

would have posed a substantial risk that plaintiff would have been harmed. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994). He must then show that each defendant made such an

inference. Id.

       Plaintiff fails to plead sufficient facts to demonstrate that Njeri and Tchuinkwa were

aware that there was a substantial risk that he would get his head stuck in the cell door when

                                              10
    Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 11 of 19




it was closed, and that they deliberately ignored that risk. Plaintiff’s conclusory assertions

of deliberate indifference fail to state a viable Eighth Amendment claim under section 1983.

       Plaintiff’s claims against Njeri and Tchuinkwa for deliberate indifference to his safety

are DISMISSED WITHOUT PREJUDICE. Plaintiff may file an amended complaint within

THIRTY DAYS from date of this order, repleading his claims for deliberate indifference

against Njeri and Tchuinkwa. No new claims may be raised, nor may plaintiff replead claims

that have been dismissed with prejudice in this order.

       Deliberate Indifference to Medical Care – Sorkpor-Tran

       Plaintiff asserts that defendant physician assistant Sorkpor-Tran was deliberately

indifferent to his serious medical needs by providing him over-the-counter non-aspirin for

his headaches following the incident, and in not pursuing additional treatment for his

complaint of vision problems. Defendant Sorkpor-Tran seeks dismissal of plaintiff’s claim

against her under Rule 12(b)(6).

       “Deliberate indifference is an extremely high standard to meet.” Domino v. Texas

Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001). A prison official may violate

the Eighth Amendment’s prohibition against cruel and unusual punishment if he acts with

deliberate indifference to a prisoner’s serious medical needs, constituting an unnecessary and

wanton infliction of pain.     Wilson v. Seiter, 501 U.S. 294, 297 (1991).          Deliberate

indifference exists where an official knows of an excessive risk to inmate health or safety and

deliberately disregards that risk. Farmer, 511 U.S. at 836. The facts underlying a claim for



                                              11
    Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 12 of 19




deliberate indifference “must clearly evince the medical need in question and the alleged

official dereliction.” Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985).

       Unsuccessful medical treatment, negligence, neglect, and medical malpractice do not

give rise to a section 1983 cause of action, and an inmate’s disagreement with his medical

care does not establish a constitutional violation. Varnado v. Lynaugh, 920 F.2d 320, 321

(5th Cir. 1991). Even if a lapse in professional judgment occurred, such a failure would

amount to mere negligence or malpractice, not a constitutional violation. Harris v.

Hegmann, 198 F.3d 153, 159 (5th Cir. 1999). Deliberate indifference, as it is used in context

of the Eighth Amendment, requires more than mere negligence but less than purposeful or

knowing infliction of harm; it requires a showing of “subjective recklessness” as used in

criminal law. Farmer, 511 U.S. at 839–40.

       Plaintiff acknowledges that Sorkpor-Tran examined him and provided treatment for

his complaints of headaches and visual issues with non-aspirin medication and a vision acuity

test. (Docket Entry No. 1, pp. 11–12.) That plaintiff believed he needed a different type of

headache medication or vision care does not rise to the level of an Eighth Amendment

violation regarding medical care. Plaintiff’s factual allegations do not show that Sorkpor-

Tran refused to treat him, ignored his complaints, intentionally treated him incorrectly, or

engaged in any similar conduct that would clearly evince a wanton disregard for any serious

medical needs. Gobert, 463 F.3d at 346.




                                             12
    Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 13 of 19




       Plaintiff’s factual allegations against defendant Sorkpor-Tran fail to state a viable

claim for relief under section 1983, and his claim is DISMISSED WITH PREJUDICE.

       Deliberate Indifference to Medical Care – TDCJ

       Plaintiff alleges that defendant Classification Supervisor Mandy Head was

deliberately indifferent to his medical needs by ordering his transfer from the Estelle Unit.

He argues that he was undergoing phototherapy at the Estelle Unit and had not completed

the course of treatment when he was ordered transferred to the Connally Unit then later

ordered transferred back to the Estelle Unit. Plaintiff’s conclusory allegation that defendant

Head was deliberately indifferent to his medical needs in ordering his transfer is insufficient

to preclude the granting of a Rule 12(b)(6) motion to dismiss.

       Plaintiff’s claim against Head for deliberate indifference to his medical needs is

DISMISSED WITHOUT PREJUDICE. Plaintiff may file an amended complaint within

THIRTY DAYS from date of this order, repleading his claim for deliberate indifference

against Head. No new claims may be raised, nor may plaintiff replead claims that have been

dismissed with prejudice in this order.

       Failure to Train/Supervise– UTMB

       Plaintiff claims that defendant UTMB failed to train and supervise defendant Sorkpor-

Tran, in that she provided him inadequate medical care. He argues that, had UTMB properly

trained and supervised her, she would have provided him appropriate care.




                                              13
    Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 14 of 19




       The Court has already determined above that plaintiff set forth no viable Eighth

Amendment claim against defendant Sorkpor-Tran for deliberate indifference to serious

medical needs. Consequently, he raises no viable claim against UTMB for failing to train

or supervise her as to the medical care and treatment she provided for his complaints of

headaches and vision issues.

       Plaintiff’s factual allegations fail to raise a viable claim against UTMB, and his claim

is DISMISSED WITH PREJUDICE.

       Failure to Train/Supervise– TDCJ

       Plaintiff further claims that defendant Dickerson failed to train his subordinates at the

Estelle Unit. The TDCJ Defendants move for dismissal of this claim under Rule 12(b)(6).

       To state a claim for failure to train and/or supervise, a plaintiff must plead factual

allegations showing that (1) the supervisor either failed to supervise or train the subordinate

official; (2) a causal link exists between the failure to train or supervise and the violation of

the plaintiff’s rights; and (3) the failure to train or supervise amounted to deliberate

indifference. Gates v. Tex. Dep’t of Protective & Reg. Services, 537 F.3d 404, 435 (5th Cir.

2008). “[A] single incident is usually insufficient to demonstrate deliberate indifference.”

Farmer, 511 U.S. at 835. Rather, deliberate indifference generally requires that a plaintiff

demonstrate at least a pattern of similar violations arising from training or supervision “that

is so clearly inadequate as to be obviously likely to result in a constitutional violation.”




                                               14
    Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 15 of 19




Burge v. St. Tammany Parish, 336 F.3d 363, 370 (5th Cir. 2003); Thompson v. Upshur Cty.,

245 F.3d 447, 459 (5th Cir. 2001).

       Here, plaintiff pleads only conclusory assertions that defendant Dickerson failed to

train his subordinates. (Docket Entry No. 1, p. 3.) He fails to demonstrate that any of

Dickerson’s actions or inactions constituted deliberate indifference, and he fails to plead

more than a single incident. Consequently, plaintiff has failed to plead factual allegations

raising a viable claim against Dickerson for failure to train and/or supervise, and the claim

is DISMISSED WITHOUT PREJUDICE.

       Plaintiff may file an amended complaint within THIRTY DAYS from date of this

order, repleading his claims against Dickerson for failure to train and/or supervise. No new

claims may be raised, nor may plaintiff replead claims that have been dismissed with

prejudice in this order.

       Disciplinary Conviction

       Plaintiff contends he was denied due process when he received cell restrictions at a

disciplinary hearing for tampering with a locking mechanism. His claim fails because he has

not pleaded the loss of a liberty interest. Imposition of cell restrictions as a disciplinary

sanction do not amount to the loss of a liberty interest. Malchi v. Thaler, 211 F.3d 953,

958–59 (5th Cir. 2000) (providing that cell restrictions do not implicate due process

concerns). Plaintiff’s claim regarding imposition of cell restrictions is DISMISSED WITH

PREJUDICE for failure to raise a viable claim for relief under section 1983.



                                             15
    Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 16 of 19




       To any extent plaintiff may be attempting to challenge the validity of the disciplinary

conviction itself, his claim sounds in habeas, not civil rights, and may not be pursued in this

section 1983 lawsuit. Plaintiff’s challenge must be raised, if at all, in a habeas lawsuit filed

in a court of appropriate jurisdiction. Plaintiff’s habeas claims as to the disciplinary

conviction are DISMISSED WITHOUT PREJUDICE, subject to being pursued in a separate

habeas lawsuit.

       Injunctive Relief

       Plaintiff seeks injunctive relief ordering Estelle Unit officials and UTMB to undertake

or cease certain actions regarding prisoners.

       At the time the underlying incident occurred, plaintiff was housed at the Estelle Unit.

At this current time, plaintiff has been released from prison and is no longer in physical

custody of TDCJ. Consequently, his requests for injunctive relief as to the Estelle Unit and

UTMB are DISMISSED AS MOOT.

                                         Conclusion

       The Court ORDERS as follows:

       1.     The motion to dismiss filed by the TDCJ Defendants (Docket Entry No. 13)
              is GRANTED.

       2.     The motion to dismiss filed by defendant UTMB (Docket Entry No. 14) is
              GRANTED.

       3.     The motion to dismiss filed by defendant Tanesha Sorkpor-Tran (Docket Entry
              No. 15) is GRANTED.




                                                16
Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 17 of 19




  4.    Plaintiff’s claims for monetary damages against UTMB and the defendants in
        their official capacity are DISMISSED for want of subject matter jurisdiction.

  5.    Plaintiff’s claims against the TDCJ Defendants in their supervisory capacity
        are DISMISSED WITH PREJUDICE for failure to state a viable claim for
        relief under section 1983.

  6.    Plaintiff’s claims against defendants Back, Richey, Scott, and Huffman for
        improper investigation, processing, and resolution of his step 1 and step 2
        administrative grievances are DISMISSED WITH PREJUDICE for failure to
        state a viable claim for relief under section 1983.

  7.    Plaintiff’s claims against the TDCJ Defendants for conspiracy are
        DISMISSED WITH PREJUDICE for failure to state a viable claim for relief.

  8.    Plaintiff’s claims against the TDCJ Defendants for retaliation are DISMISSED
        WITHOUT PREJUDICE for failure to state a viable claim for relief. Plaintiff
        may file an amended complaint within THIRTY DAYS from date of this
        order, repleading his claims for retaliation against the TDCJ Defendants.

  9.    Plaintiff’s claims against defendants Njeri and Tchuinkwa for deliberate
        indifference to his safety are DISMISSED WITHOUT PREJUDICE for failure
        to state a viable claim for relief. Plaintiff may file an amended complaint
        within THIRTY DAYS from date of this order, repleading his claims for
        deliberate indifference to his safety against defendants Njeri and Tchuinkwa.

  10.   Plaintiff’s claims against defendant Tanesha Sorkpor-Tran for deliberate
        indifference to his medical needs are DISMISSED WITH PREJUDICE for
        failure to state a viable claim for relief under section 1983.

  11.   Plaintiff’s claim against defendant Mandy Head for deliberate indifference to
        his medical needs is DISMISSED WITHOUT PREJUDICE for failure to state
        a viable claim for relief. Plaintiff may file an amended complaint within
        THIRTY DAYS from date of this order, repleading the claim for deliberate
        indifference to his medical needs against defendant Mandy Head.




                                      17
Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 18 of 19



  12.   Plaintiff’s claims against the TDCJ Defendants for deliberate indifference to
        his medical needs are DISMISSED WITHOUT PREJUDICE for failure to
        state a viable claim for relief. Plaintiff may file an amended complaint within
        THIRTY DAYS from date of this order, repleading these claims for deliberate
        indifference to his medical needs against the TDCJ Defendants.

  13.   Plaintiff’s claims against defendant UTMB for failure to train and supervise
        defendant Tanesha Sorkpor-Tran are DISMISSED WITH PREJUDICE for
        failure to state a viable claim for relief under section 1983.

  14.   Plaintiff’s claims against defendant Daniel Dickerson for failure to train and/or
        supervise are DISMISSED WITHOUT PREJUDICE for failure to state a
        viable claim for relief. Plaintiff may file an amended complaint within
        THIRTY DAYS from date of this order, repleading his claims for failure to
        train and/or supervise against Daniel Dickerson.

  15.   Plaintiff’s claims against the TDCJ Defendants for denial of due process as to
        imposition of cell restrictions are DISMISSED WITH PREJUDICE for failure
        to state a viable claim for relief under section 1983.

  16.   Plaintiff’s habeas challenges to the validity of his disciplinary conviction are
        DISMISSED WITHOUT PREJUDICE, subject to being pursued in a separate
        habeas lawsuit filed in a court of proper jurisdiction.

  17.   Plaintiff’s claims for injunctive relief are DISMISSED AS MOOT.

  18.   Plaintiff’s second response (Docket Entry No. 22) is STRICKEN FROM THE
        RECORD.

  19.   The Court will determine the defendants’ respective entitlements to qualified
        immunity should plaintiff timely file an amended complaint sufficiently
        repleading one or more of the claims dismissed without prejudice in this order.




                                       18
Case 4:19-cv-03876 Document 31 Filed on 11/05/20 in TXSD Page 19 of 19



  20.   Plaintiff is no longer incarcerated in the TDCJ, and $333.40 remains unpaid
        on his filing fee. Plaintiff is ORDERED to file, within thirty days from date
        of this order, an amended application to proceed in forma pauperis, setting
        forth all of his current sources of income and his actual expenses, with
        supporting financial documentation. Plaintiff is advised that the Court retains
        the right to order plaintiff to pay the remaining filing fee in monthly
        installments. Plaintiff’s failure to comply timely and fully with this order will
        result in dismissal of this lawsuit for failure to pay the filing fee.

  21.   THIS IS AN INTERLOCUTORY ORDER.

  Signed at Houston, Texas on November 5, 2020.




                                                  Gray H. Miller
                                        Senior United States District Judge




                                       19
